14‐1396 
Ahmed v. Lynch 




                     UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
 
                                   August Term, 2015 
                                               
            (Argued:  September 3, 2015            Decided: October 19, 2015) 
                                               
                                   Docket No. 14‐1396 
________________________________________________________________________ 
 
                               KHALED ABDO ALI AHMED, 
                                               
                                                         Petitioner, 
                                               
                                           ‐ v. ‐ 
                                               
                 LORETTA E. LYNCH, United States Attorney General, 
                                               
                                                         Respondent. 
________________________________________________________________________ 
 
Before:        
              KATZMANN, Chief Judge, HALL and LOHIER, Circuit Judges. 
 
       Petitioner seeks review of a decision of the Board of Immigration Appeals, 
which  affirmed  decisions  of  an  Immigration  Judge  that  found  Petitioner 
removable  and  denied  Petitioner’s  application  for  a  waiver  of  inadmissibility.  
The  agency  determined  that  the  government  had  demonstrated  Petitioner’s 
removability  by  clear  and  convincing  evidence  because  Petitioner,  who  was 
admitted to the United States as an unmarried son of a United States citizen, was 
married at the time of his admission.  Because the Board of Immigration Appeals 
failed  to  consider  Petitioner’s  marriage  certificate,  which  stated  that  he  first 
married  five  years  after  his  admission,  we  GRANT  the  petition,  VACATE  the 
order, and REMAND to the Board of Immigration Appeals with instructions to 
evaluate  the  authenticity  of  that  marriage  certificate.    We  further  conclude  that 
the  Board  of  Immigration  Appeals  erred  when  it  applied  the  standards  for 
determining  credibility  articulated  in  the  REAL  ID  Act  to  assess  Petitioner’s 
testimony  concerning  his  removability.    On  remand,  the  Board  of  Immigration 
Appeals  is  instructed  to  articulate  the  standard  it  applies  when  assessing  the 
credibility of an individual who testifies on matters concerning removability. 
 
              Petition for review GRANTED; VACATED and REMANDED. 
 
 
                                   JOSHUA  E.  BARDAVID,  New  York,  N.Y.,  for 
                                   Petitioner. 
                                    
                                   VIRGINIA  LUM,  Attorney,  Office  of  Immigration 
                                   Litigation,  Civil  Division  (Benjamin  C.  Mizer, 
                                   Principal  Assistant  Attorney  General,  Nancy  E. 
                                   Friedman, Senior Litigation Counsel, on the brief), 
                                   United States Department of Justice, Washington, 
                                   D.C., for Respondent. 
 
 
HALL, CIRCUIT JUDGE: 
 
      Petitioner  Khaled  Abdo  Ali  Ahmed  seeks  review  of  an  April  29,  2014 

decision  of  the  Board  of  Immigration  Appeals  (“BIA”),  which  affirmed  January 

30, 2012 and March 21, 2012 decisions of an Immigration Judge (“IJ”) that found 

Ahmed removable for procuring admission through fraud and denied Ahmed’s 

request  for  a  waiver  of  inadmissibility  under  Immigration  and  Nationality  Act 

(“INA”) § 237(a)(1)(H), 8 U.S.C. § 1227(a)(1)(H).  The agency determined that the 

government  had  demonstrated  Ahmed’s  removability  by  clear  and  convincing 

                                            2

 
evidence  because  Ahmed,  who  was  admitted  to  the  United  States  as  an 

unmarried  son  of  a  United  States  citizen,  was  married  at  the  time  of  his 

admission.    Both  Ahmed  and  the  government  submitted  marriage  certificates 

reflecting different marriage dates.  Because the BIA failed to consider Ahmed’s 

certificate,  which  stated  that  he  first  married  five  years  after  his  admission,  we 

GRANT  the  petition,  VACATE  the  BIA’s  order,  and  REMAND  to  the  BIA  with 

instructions to evaluate the authenticity of that marriage certificate.  We further 

conclude  that  the  BIA  erred  when  it  applied  the  standards  for  determining 

credibility  articulated  in  the  REAL  ID  Act  to  assess  Ahmed’s  testimony 

concerning his removability.  On remand, the BIA is instructed to articulate the 

standard it applies when assessing the credibility of an individual who testifies 

on matters concerning removability in a contested removal proceeding. 

                                     BACKGROUND 

        Petitioner  Khaled  Abdo  Ali  Ahmed  is  a  native  and  citizen  of  Yemen;  he 

was admitted to the United States in 1989 as an unmarried son of a U.S. citizen.  

In 2009, Ahmed was placed in removal proceedings through service of a Notice 

to Appear.  The Notice to Appear alleged that Ahmed was married at the time of 

his  admission  to  the  United  States  and  charged  him  with  removability  under 

                                              3

 
INA  §  237(a)(1)(A),  8  U.S.C.  §  1227(a)(1)(A),  as  an  alien  who  (1)  procured 

admission  by  fraud  or  the  misrepresentation  of  a  material  fact,  INA  

§  212(a)(6)(C)(i),  8  U.S.C.  §  1182(a)(6)(C)(i),  and  (2)  entered  the  United  States 

without a valid visa, INA § 212(a)(7)(A)(i)(I), 8 U.S.C. § 1182(a)(7)(A)(i)(I).    

       Ahmed  subsequently  appeared  before  an  IJ  and  contested  his 

removability.  The government offered, as evidence of Ahmed’s removability, a 

certificate  stating  that  Ahmed  was  married  in  1988—one  year  prior  to  his 

admission to the United States.  The 1988 marriage certificate was issued by “The 

religious  Court  in  the  city  of  Ibb,”  contained  an  illegible  signature,  bore  a  seal, 

and was ostensibly submitted to the United States Citizenship and Immigration 

Service (“USCIS”) by Ahmed in connection with a 2007 Form N‐400 Application 

for Naturalization.  Administrative Record (“A.R.”) at 307–08.  The government 

also  offered  Ahmed’s  2007  naturalization  application  as  further  evidence  of  his 

removability.  The printed text of the application stated that Ahmed married in 

1994;  the  application,  however,  contained  a  handwritten  correction,  dated  and 

initialed  by  Ahmed,  changing  the  marriage  date  from  1994  to  1988.    Ahmed 

submitted,  as  proof  of  the  date  he  claimed  he  was  married,  a  1994  marriage 

certificate.  The 1994 certificate was issued by “The Republic of Yemen, Ministry 

                                               4

 
of  Interior,  Civil  Affairs  and  Civil  Registry  Authority,”  was  signed  by  the  Civil 

Registry’s  Secretariat,  and  bore  a  seal.    Id.  at  289–90.    Ahmed  testified  that  he 

married  his  wife  during  a  return  trip  to  Yemen  in  October  1994,  that  the 

handwritten  correction  to  the  marriage  date  on  his  naturalization  application 

was made by the USCIS interviewing officer, and that he did not understand the 

USCIS interviewing officer’s amendment to the marriage date on his application 

when he dated and initialed the correction.  Ahmed also denied both having ever 

seen  the  1988  marriage  certificate  and  having  submitted  it  with  his  2007 

naturalization application.    

       At the conclusion of the contested removability hearing, the IJ determined 

that  the  government  had  sustained  its  burden  of  demonstrating  Ahmed’s 

removability by clear and convincing evidence.  In re Khaled Abdo Ali Ahmed, No. 

A041  705  679  (Immig.  Ct.  N.Y.C.  Jan.  30,  2012).    The  IJ  found  that  Ahmed’s 

testimony  was  not  credible  because:  (1)  he  initially  denied  having  signed  and 

dated the correction to the marriage date on his naturalization application; (2) he 

testified that his children were born on dates different from those reflected in the 

birth certificates submitted with his naturalization application; and (3) he denied 

ever having seen the 1988 marriage certificate submitted with his naturalization 

                                               5

 
application.  The IJ “did not find [the 1994 marriage certificate] to be helpful to” 

Ahmed.  A.R. at 12.    The IJ explained that “[t]he conflicting nature of [Ahmed’s] 

testimony  and  the  documentary  evidence  that  he  provided  gave  very  little 

confidence  to  the  [IJ]  that  the  documentary  evidence  was  reliable  and  that  [it] 

could  be  used  to  determine  a  whole  host  of  facts  or  what  the  documents 

purported to be.”  Id. at 13–14. 

       Ahmed  subsequently  applied  for  a  waiver  of  inadmissibility  under  INA 

§ 237(a)(1)(H), 8 U.S.C. § 1227(a)(1)(H), which waives certain misrepresentations 

for  otherwise  admissible  spouses,  parents,  or  children  of  U.S.  citizens  or  lawful 

permanent residents (“LPRs”), and he offered further testimony in support of his 

waiver application.  The IJ denied Ahmed’s waiver request in a written decision.  

In re Khaled Abdo Ali Ahmed, No. A041 705 679 (Immig. Ct. N.Y.C. Mar. 21, 2012).  

The  IJ  concluded  that  Ahmed  was  statutorily  eligible  for  a  waiver  but  did  not 

merit one as a matter of discretion.  The primary adverse factor informing the IJ’s 

discretionary  denial  was  Ahmed’s  “persistent  incredible  testimony  of  when  he 

married.”    A.R.  at  40.    The  IJ  did,  however,  note  Ahmed’s  “many  favorable 

factors”:  his  22  year  residence  in  the  United  States  as  an  LPR;  his  four  brothers 




                                               6

 
and  father  who  are  U.S.  citizens;  his  ownership  of  a  small  family  business;  and 

his lack of a criminal record.  Id. at 39–40.   

       Ahmed appealed, and the BIA dismissed his appeal on April 29, 2014.  In 

re Khaled Abdo Ali Ahmed, No. A041 705 679 (B.I.A. Apr. 29, 2014).  Relying on the 

credibility  provisions  of  the  REAL  ID  Act,  INA  §  208(b)(1)(B)(iii),  8  U.S.C.  

§  1158(b)(1)(B)(iii),  the  BIA  determined  that  the  IJ’s  adverse  credibility 

determination  was  not  clearly  erroneous.    The  BIA  therefore  concluded  that 

Ahmed had “not rebutted the evidence in the record that he was married at the 

time  he  was  admitted,”  and  it  “agree[d]  with  the  Immigration  Judge  that 

[Ahmed] is removable as an alien who was inadmissible at the time of entry for 

not  possessing  a  valid  immigrant  visa  and  for  procuring  a  visa  by  fraud  or 

willfully  misrepresenting  a  material  fact.”    A.R.  at  3–4.    The  BIA,  however,  did 

not  discuss  the  1994  marriage  certificate.    The  BIA  also  affirmed  the  IJ’s 

discretionary denial of Ahmed’s application for a waiver of inadmissibility.   

       Ahmed timely petitioned for review.   

                                      DISCUSSION 

       “We  review  the  agency’s  factual  findings  for  substantial  evidence  and 

questions of law de novo.” Cotzojay v. Holder, 725 F.3d 172, 177 n.5 (2d Cir. 2013) 

                                              7

 
(citations omitted).  When the Government bears the burden of proof, as it does 

by  clear  and  convincing  evidence  on  the  issue  of  removability,  see  8  U.S.C.  

§ 1229a(c)(3)(A), the substantial evidence standard is “more demanding.”  Francis 

v.  Gonzales,  442  F.3d  131,  138  (2d  Cir.  2006).    We  must  affirm  the  agency’s 

removability determination unless “any rational trier of fact would be compelled 

to  conclude  that  the  proof  did  not  rise  to  the  level  of  clear  and  convincing 

evidence.”  Id. at 138–39. 

       We  are  unable  to  meaningfully  review  the  agency’s  removability 

determination  due  to  the  BIA’s  failure  to  consider  material  evidence—namely, 

Ahmed’s  1994  marriage  certificate.    See  Tian‐Yong  Chen  v.  INS,  359  F.3d  121, 

128 (2d Cir. 2004) (collecting cases); Yan Chen v. Gonzales, 417 F.3d 268, 272–73 (2d 

Cir.  2005)  (collecting  cases);  see  also  Pirir‐Boc  v.  Holder,  750  F.3d  1077,  1086 (9th 

Cir. 2014) (Remand is appropriate where BIA “fail[s] to mention highly probative 

or  potentially  dispositive  evidence.”  (internal  quotation  marks  omitted)).  

Although  we  must  “presume  [the  agency]  has  taken  into  account  all  of  the 

evidence before  [it],  unless  the  record  compellingly  suggests  otherwise,” Xiao  Ji 

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006), the record before 

us compellingly suggests that the 1994 marriage certificate was ignored.  The BIA 

                                                8

 
observed  that  “[t]he  record  includes  a  marriage  certificate  that  reflects  that 

[Ahmed]  married  in  1988  .  .  .  [and  Ahmed’s  2007]  naturalization  application.”  

A.R.  at  4.    The  BIA  makes  no  mention  of  Ahmed’s  1994  marriage  certificate.  

Given  that  the  removability  determination  was  focused  exclusively  on  whether 

Ahmed was married when he entered the United States in 1989, the BIA’s failure 

even  to  mention  the  1994  marriage  certificate  compellingly  suggests  that  the 

certificate  was  ignored.    This  failure  to  consider  material  evidence  warrants 

remand  because  it  has  deprived  us  of  the  opportunity  to  provide  meaningful 

judicial review.  See Tian‐Yong Chen, 359 F.3d at 128; Yan Chen, 417 F.3d at 272–73. 

       We  are  also  unable  to  conclude  that  remand  would  be  futile  on  the 

grounds  that  the  BIA  would  have  reached  the  same  conclusion  as  to  Ahmed’s 

removability  had  it  considered  the  1994  marriage  certificate.    See  Cao  He  Lin  v. 

U.S.  Dep’t  of  Justice,  428  F.3d  391,  401  (2d  Cir.  2005)  (“[W]e  are  not  required  to 

remand where there is no realistic possibility that, absent the errors, the IJ or BIA 

would have reached a different conclusion.”).  Both Ahmed and the government 

submitted  marriage  certificates  into  evidence.    The  marriage  certificate  that 

Ahmed tendered stated that he married in 1994, was issued by “The Republic of 

Yemen,  Ministry  of  Interior,  Civil  Affairs  and  Civil  Registry  Authority,”  was 

                                                9

 
signed  by  the  Civil  Registry’s  Secretariat,  and  bore  a  seal.    A.R.  at  290.    The 

marriage certificate submitted by the government stated that Ahmed married in 

1988, was issued by “The religious Court in the city of Ibb,” contained an illegible 

signature, and bore a seal.  Id. at 291–300.  Under these circumstances, it was the 

government’s  burden  to  show  that  the  1988  certificate  was  the  more  reliable 

evidence  of  Ahmed’s  marriage  date  than  the  1994  certificate.    See  8  U.S.C.  

§ 1229a(c)(3)(A).  At no point, however, did the government argue or did the IJ 

find that the 1994 certificate was the product of fraud or forgery.1  Although the 

agency  determined  that  Ahmed’s  testimony  concerning  his  marriage  date  was 

not  credible,  a  determination  we  decline  to  review  in  detail  here,  see  INS  v. 

Bagamasbad,  429  U.S.  24,  25  (1976)  (per  curiam),  absent  a  finding  that  Ahmed 

falsified or procured by fraud the 1994 marriage certificate or other documentary 

evidence, the credibility of Ahmed’s testimony in this record has no bearing on 


                                                            
1   We  further  observe  that  the  government,  which  has  the  burden  to  demonstrate 
Ahmed’s  removability,  has  resources  to  determine  the  authenticity  of  the  marriage 
certificates in this case.  See Zhen Nan Lin v. U.S. Dep’t of Justice, 459 F.3d 255, 266 (2d Cir. 
2006)  (“Government  investigators  may  make  use  of  their  internal  resources,  such  as 
forensic document specialists, that may be able to authenticate a document.” (footnote 
omitted)). It also bears mention that the confidentiality concerns that arise in the asylum 
context  when  foreign  documents  are  forwarded  to  foreign  government  officials  for 
authentication, see id. at 262–68; 8 C.F.R. § 208.6, are not present in this case.    
 
                                               10

 
the  reliability  or  authenticity  of  the  1994  marriage  certificate.    See  Siewe  v. 

Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (relying on the doctrine of falsus in uno, 

falsus in omnibus to find that once an IJ concludes that a document is false, he or 

she is “free to deem suspect other documents (and to disbelieve other testimony) 

that  depend  for  probative  weight  upon  [the  applicant’s]  veracity”).    Moreover, 

the  agency  concluded  that  Ahmed  submitted  the  1988  marriage  certificate  in 

support of his 2007 naturalization application and, thus, on the record before us, 

both the 1988 and 1994 marriage certificates purportedly came from Ahmed.  On 

this record, we are unable to conclude that remand to the BIA for review of the 

IJ’s  removability  determination  and  explicit  consideration  of  Ahmed’s  1994 

marriage certificate would be futile. 

              Lastly,  we  conclude  that  the  BIA  erred  by  assessing  the  credibility  of 

Ahmed’s testimony concerning his removability under the credibility provisions 

of  the  REAL  ID  Act  (codified  at  8  U.S.C.  §§  1158(b)(1)(B)(iii),  1229a(c)(4)(C)).2  


                                                            
2   “Considering  the  totality  of  the  circumstances,  and  all  relevant  factors,  a  trier  of  fact 
may base a credibility determination on the demeanor, candor, or responsiveness of the 
applicant or witness, the inherent plausibility of the applicant’s or witness’s account, the 
consistency between the applicant’s or witness’s written and oral statements (whenever 
made and whether or not under oath, and considering the circumstances under which 
the  statements  were  made),  the  internal  consistency  of  each  such  statement,  the 
consistency of such statements with other  evidence of record (including the reports of 
                                                  11

 
The  REAL  ID  Act’s  credibility  standard,  by  its  statutory  terms,  is  limited  to 

applications for relief.  See 8 U.S.C. §§ 1158(b)(1)(B)(iii), 1229a(c)(4)(C)).  The BIA 

explicitly cited to the REAL ID Act’s credibility provisions, however, in affirming 

the IJ’s removability determination, and it is unclear from our review of the IJ’s 

removability  decision  what  credibility  standard  the  IJ  applied.    The  BIA  on 

remand is therefore instructed to state with particularity the standard it applies 

when  assessing  the  credibility  of  an  individual  who  testifies  on  matters 

concerning his removability.    

                                                                            CONCLUSION 

              Based on the foregoing, we GRANT the petition, VACATE the BIA’s order, 

AND REMAND to the BIA for further proceedings consistent with this opinion.   




                                                                                                                                                                                                
the Department of State on country conditions), and  any inaccuracies or falsehoods in 
such statements, without regard to whether an inconsistency, inaccuracy, or falsehood 
goes  to  the  heart  of  the  applicant’s  claim,  or  any  other  relevant  factor.  There  is  no 
presumption  of  credibility[;]  however,  if  no  adverse  credibility  determination  is 
explicitly  made,  the  applicant  or  witness  shall  have  a  rebuttable  presumption  of 
credibility on appeal.”  8 U.S.C. §§ 1158(b)(1)(B)(iii), 1229a(c)(4)(C). 
 
                                                 12